Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Radi on 06 January 2022.

The application has been amended as follows: 
IN THE CLAIMS

1. (Currently Amended) A gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine, a compressor, a core shaft connecting the turbine to the compressor, and a core exhaust nozzle having a core exhaust nozzle exit, the core exhaust nozzle having a core exhaust nozzle pressure ratio calculated using total pressure at the core exhaust nozzle exit; 
the turbine comprises a lowest pressure turbine stage having a row of rotor blades, each of the rotor blades extending radially and having a leading edge and a trailing edge;
 a fan located upstream of the engine core, the fan comprising a plurality of fan blades, wherein a fan tip radius of the fan is measured between a centreline of the gas turbine engine and an outermost tip of one of the plurality of s at its leading edge; and 
a nacelle surrounding the fan and the engine core and defining a bypass duct located radially outside of the engine core, the bypass duct comprising a bypass exhaust nozzle having a bypass exhaust 
            
                
                    
                        t
                        h
                        e
                         
                        o
                        u
                        t
                        e
                        r
                         
                        r
                        a
                        d
                        i
                        u
                        s
                         
                        o
                        f
                         
                        t
                        h
                        e
                         
                        b
                        y
                        p
                        a
                        s
                        s
                         
                        e
                        x
                        h
                        a
                        u
                        s
                        t
                         
                        n
                        o
                        z
                        z
                        l
                        e
                    
                    
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        t
                        i
                        p
                         
                        r
                        a
                        d
                        i
                        u
                        s
                    
                
            
        
is in the 0.95 to 1.00, the fan tip radius being in the range from 110 cm to 150 cm, and 
the bypass exhaust nozzle having a bypass exhaust nozzle pressure ratio calculated using total pressure at the bypass exhaust nozzle exit; 
wherein a bypass to core ratio of: 
            
                
                    
                        b
                        y
                        p
                        a
                        s
                        s
                         
                        e
                        x
                        h
                        a
                        u
                        s
                        t
                         
                        n
                        o
                        z
                        z
                        l
                        e
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                         
                        r
                        a
                        t
                        i
                        o
                         
                    
                    
                        c
                        o
                        r
                        e
                         
                        e
                        x
                        h
                        a
                        u
                        s
                        t
                         
                        n
                        o
                        z
                        z
                        l
                        e
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                         
                        r
                        a
                        t
                        i
                        o
                    
                
                 
            
        
is configured to be in the range from 1.1 to 1.4 under aircraft cruise conditions, and 
wherein a fan-turbine radius difference is defined as a radial distance between: a point on a circle swept by a radially outer tip of the one turbine stagethe outermost tip the one the plurality of fan blades and a fan speed to fan-turbine radius ratio defined as: 
            
                
                    
                        a
                         
                        m
                        a
                        x
                        i
                        m
                        u
                        m
                         
                        t
                        a
                        k
                        e
                         
                        o
                        f
                        f
                         
                        r
                        o
                        t
                        a
                        t
                        i
                        o
                        n
                        a
                        l
                         
                        s
                        p
                        e
                        e
                        d
                         
                        o
                        f
                         
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        
                            
                                i
                                n
                                 
                                r
                                p
                                m
                            
                        
                    
                    
                        f
                        a
                        n
                         
                        t
                        u
                        r
                        b
                        i
                        n
                        e
                         
                        r
                        a
                        d
                        i
                        u
                        s
                         
                        d
                        i
                        f
                        f
                        e
                        r
                        e
                        n
                        c
                        e
                         
                        
                            
                                i
                                n
                                 
                                m
                                m
                            
                        
                    
                
            
        
is in the 3.8 

2-4. (Canceled)

5. (Currently Amended) The gas turbine engine of claim 1, wherein the total pressure at the bypass exhaust nozzle exit is determined at an exit plane of the bypass exhaust nozzle, the exit plane extending from the tip the 

6. (Currently Amended) The gas turbine engine of claim 1, wherein the engine core comprises a casing, and wherein the total pressure at the core exhaust nozzle exit is determined at an exit plane of the the 

7-8. (Canceled)

9. (Currently Amended) The gas turbine engine of claim 1, wherein a flow area of the core exhaust nozzle is in the range from 0.4 m2 to 0.6 2.

10. (Currently Amended) The gas turbine engine of a claim 22 [[9]], whereina flow area of the core exhaust nozzle is in the range from 0.6 m2 to 1.3 m2.

11. (Previously Presented) The gas turbine engine of claim 1, wherein at least one of the bypass exhaust nozzle and the core exhaust nozzle is a convergent nozzle.

12. (Currently Amended) The gas turbine engine of claim 1, wherein a bypass ratio defined as a ratio of mass flow rate of flow through the bypass duct to mass flow rate of flow through the engine core at cruise conditions is in the range of from 9 to 15

13. (Currently Amended) The gas turbine engine of claim 22 [[12]], whereina bypass ratio defined as a ratio of mass flow rate of flow through the bypass duct to mass flow rate of flow through the engine core at cruise conditions is in the range from 13 to 18.

14. (Currently Amended) The gas turbine engine of claim 1, further comprising a gearbox connected between the core shaft and the fan, the gearbox receiving an input from the core shaft and 

15. (Canceled) 

16. (Previously Presented) The gas turbine engine of claim 1, wherein: 
the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; 
the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and 
the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.

17. (Cancelled)

18. (Currently Amended) The gas turbine engine of claim 22 [[1]], wherein the maximum take-off rotational speed of the fan (in rpm) to fan turbine radius difference (in mm) ratio is in the 1.5 1.7 

19. (Currently Amended) The gas turbine engine of claim 1, wherein the maximum take-off rotational speed of the fan (in rpm) to fan turbine radius difference (in mm) ratio is in the 3.4 3.6 

20. (Currently Amended) The gas turbine engine of claim 23 [[1]], wherein the maximum take-off rotational speed of the fan (in rpm) to fan turbine radius difference (in mm) ratio is in the 1.5 1.7 

21. (Canceled)

22. (Currently Amended) A gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine, a compressor, a core shaft connecting the turbine to the compressor, and a core exhaust nozzle having a core exhaust nozzle exit, the core exhaust nozzle having a core exhaust nozzle pressure ratio calculated using total pressure at the core exhaust nozzle exit; 
the turbine comprises a lowest pressure turbine stage having a row of rotor blades, each of the rotor blades extending radially and having a leading edge and a trailing edge; 
a fan located upstream of the engine core, the fan comprising a plurality of fan blades, wherein a fan tip radius of the fan is measured between a centreline of the gas turbine engine and an outermost tip of one of the plurality of s at its leading edge; and 
a nacelle surrounding the fan and the engine core and defining a bypass duct located radially outside of the engine core, the bypass duct comprising a bypass exhaust nozzle having a bypass exhaust nozzle exit, the bypass exhaust nozzle having an outer radius measured as a radial distance between the centreline of the gas turbine engine and an inner surface of the nacelle at an axial position of a rearmost tip of the nacelle, wherein an outer bypass to fan ratio of: 
            
                
                    
                        t
                        h
                        e
                         
                        o
                        u
                        t
                        e
                        r
                         
                        r
                        a
                        d
                        i
                        u
                        s
                         
                        o
                        f
                         
                        t
                        h
                        e
                         
                        b
                        y
                        p
                        a
                        s
                        s
                         
                        e
                        x
                        h
                        a
                        u
                        s
                        t
                         
                        n
                        o
                        z
                        z
                        l
                        e
                    
                    
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        t
                        i
                        p
                         
                        r
                        a
                        d
                        i
                        u
                        s
                    
                
            
        
 is in the  0.91 to 0.98
the bypass exhaust nozzle having a bypass exhaust nozzle pressure ratio calculated using total pressure at the bypass exhaust nozzle exit; 
wherein a bypass to core ratio of: 
            
                
                    
                        b
                        y
                        p
                        a
                        s
                        s
                         
                        e
                        x
                        h
                        a
                        u
                        s
                        t
                         
                        n
                        o
                        z
                        z
                        l
                        e
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                         
                        r
                        a
                        t
                        i
                        o
                         
                    
                    
                        c
                        o
                        r
                        e
                         
                        e
                        x
                        h
                        a
                        u
                        s
                        t
                         
                        n
                        o
                        z
                        z
                        l
                        e
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                         
                        r
                        a
                        t
                        i
                        o
                    
                
            
        
is configured to be in the range from 1.3 to 1.6 
wherein a fan-turbine radius difference is defined as a radial distance between: a point on a circle swept by a radially outer tip of the one turbine stagethe outermost the one the plurality of fan blades and a fan speed to fan-turbine radius ratio defined as: 
            
                
                    
                        a
                         
                        m
                        a
                        x
                        i
                        m
                        u
                        m
                         
                        t
                        a
                        k
                        e
                         
                        o
                        f
                        f
                         
                        r
                        o
                        t
                        a
                        t
                        i
                        o
                        n
                        a
                        l
                         
                        s
                        p
                        e
                        e
                        d
                         
                        o
                        f
                         
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        
                            
                                i
                                n
                                 
                                r
                                p
                                m
                            
                        
                    
                    
                        f
                        a
                        n
                         
                        t
                        u
                        r
                        b
                        i
                        n
                        e
                         
                        r
                        a
                        d
                        i
                        u
                        s
                         
                        d
                        i
                        f
                        f
                        e
                        r
                        e
                        n
                        c
                        e
                         
                        
                            
                                i
                                n
                                 
                                m
                                m
                            
                        
                    
                
            
        
is in the 1.2 2.0 

23. (Currently Amended) A gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine, a compressor, a core shaft connecting the turbine to the compressor, and a core exhaust nozzle having a core exhaust nozzle exit, the core exhaust nozzle having a core exhaust nozzle pressure ratio calculated using total pressure at the core exhaust nozzle exit; 
the turbine comprises a lowest pressure turbine stage having a row of rotor blades, each of the rotor blades extending radially and having a leading edge and a trailing edge; 
a fan located upstream of the engine core, the fan comprising a plurality of fan blades, wherein a fan tip radius of the fan is measured between a centreline of the gas turbine engine and an outermost tip of one of the plurality of s at its leading edge; and 
a nacelle surrounding the fan and the engine core and defining a bypass duct located radially outside of the engine core, the bypass duct comprising a bypass exhaust nozzle having a bypass exhaust nozzle exit, the bypass exhaust nozzle having an outer radius measured as a radial distance between the centreline of the gas turbine engine and an inner surface of the nacelle at an axial position of a rearmost tip of the nacelle, 
wherein an outer bypass to fan ratio of: 
            
                
                    
                        t
                        h
                        e
                         
                        o
                        u
                        t
                        e
                        r
                         
                        r
                        a
                        d
                        i
                        u
                        s
                         
                        o
                        f
                         
                        t
                        h
                        e
                         
                        b
                        y
                        p
                        a
                        s
                        s
                         
                        e
                        x
                        h
                        a
                        u
                        s
                        t
                         
                        n
                        o
                        z
                        z
                        l
                        e
                    
                    
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        t
                        i
                        p
                         
                        r
                        a
                        d
                        i
                        u
                        s
                    
                
            
        
 is in the 0.95 , and 
the bypass exhaust nozzle having a bypass exhaust nozzle pressure ratio calculated using total pressure at the bypass exhaust nozzle exit; 
wherein a bypass to core ratio of: 
            
                
                    
                        b
                        y
                        p
                        a
                        s
                        s
                         
                        e
                        x
                        h
                        a
                        u
                        s
                        t
                         
                        n
                        o
                        z
                        z
                        l
                        e
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                         
                        r
                        a
                        t
                        i
                        o
                         
                    
                    
                        c
                        o
                        r
                        e
                         
                        e
                        x
                        h
                        a
                        u
                        s
                        t
                         
                        n
                        o
                        z
                        z
                        l
                        e
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                         
                        r
                        a
                        t
                        i
                        o
                    
                
            
        
the one turbine stagethe outermost the one of the plurality 
            
                
                    
                        a
                         
                        m
                        a
                        x
                        i
                        m
                        u
                        m
                         
                        t
                        a
                        k
                        e
                         
                        o
                        f
                        f
                         
                        r
                        o
                        t
                        a
                        t
                        i
                        o
                        n
                        a
                        l
                         
                        s
                        p
                        e
                        e
                        d
                         
                        o
                        f
                         
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        
                            
                                i
                                n
                                 
                                r
                                p
                                m
                            
                        
                    
                    
                        f
                        a
                        n
                         
                        t
                        u
                        r
                        b
                        i
                        n
                        e
                         
                        r
                        a
                        d
                        i
                        u
                        s
                         
                        d
                        i
                        f
                        f
                        e
                        r
                        e
                        n
                        c
                        e
                         
                        
                            
                                i
                                n
                                 
                                m
                                m
                            
                        
                    
                
            
        
 
is in the 1.2 2.0 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 22-23, the prior art of record does not teach in combination with the other limitations of the independent claim: the combination of the specifically recited “fan tip radius” ranges with the specifically recited ranges of “outer bypass to fan ratio”, “bypass to core ratio”, “fan speed to fan-turbine radius ratio”, and/or “flow area of the bypass exhaust nozzle” (as applicable and) as defined by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741  

/Craig Kim/Primary Examiner, Art Unit 3741